Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Border et al. (U.S. Patent Application Publication 2013/0278631) in view of Inagaki et al. (U.S. Patent Application Publication 2016/0299526) in further view of Persson (WO 2009/029040).

Regarding claims 1, 7, and 13, Border et al. disclose:
1) wearable head device, 2) method of presenting to a user of a wearable head device, via a transmissive display of the wearable head device, a view of the user's environment, the wearable head device, and 3) non-transitory computer-readable medium comprising instructions which, when executed by one or more processors, cause the one or more processors to perform a method comprising presenting to a user of a wearable head device, via a transmissive display of the wearable head device, a view of the user's environment, the wearable head device - all comprising:
a frame (see "eyepiece" 100 in figure I and alternate/equivalent counterparts in other embodiments) adapted to be mounted to a head of a user;
a light emitting system ( comprising "lens" 104 and "projector" 108 in [0282] and figure 1 and alternate/equivalent counterparts in other embodiments) positioned within the frame to provide light to an eye of the user;
a sound system (comprising "ear bud" 120 in figure I and alternate/equivalent counterparts in other embodiments) adapted to provide audio to the user; a haptic system ( comprising "haptic communication interface" included in the eyepiece in [0625] and alternate/equivalent counterparts in other embodiments) positioned within the frame to provide haptic feedback to the user; and
a processor (see [0555] for example) adapted to control the lighting system, audio system and haptic system to provide light, sound and haptics stimuli or signals to the user and in response to a determination that the stimulus/i should be presented and wherein the determination that the stimulus should be presented is based on calendar data associated with the user, and wherein the stimulus is associated with the calendar data (see A) “calendar event” [0654], and [1049]; “calendar alerts” [0723], [1018], and [1023]; “calendar” [0773], [0783], [0799], and [1038]; B) GPS [0455], [0502],…. there are over a 100 references to GPS in this disclosure) – for example. 
Border et al. disclose both a see-through displays and translucent/transmissive displays (translucent is not the same as see-through, and here the examiner is interpreting non see-through to be met by translucent).
Also see [0353] where Border et al. disclose a transmissive display.
Border et al. also disclose the device indicates "incoming calls," see [0503] and [0625] and coupling to a cell/smart phone (see [0644], [0715], [0718], [0723]-[0724], [0738]-[0739], [0744], [0817], [0881], [0967], [1030], [1280]).
Border et al. fail to disclose that the processor is configured to:
1) control the lighting system, audio system and haptic system to provide a coordinated pattern of light, sound and haptics,
2) that this coordinated pattern causes a mental-health therapeutic stimulus to be provided to the user, whereby the user experiences an improvement in mental performance based on the coordinated pattern, and
3) presenting the therapeutic stimulus comprises one or more of:
presenting, to the user via the lighting system, a light signal having a dominant frequency comprising a first frequency;
presenting, to the user via the audio system, an audio signal having a dominant frequency comprising the first frequency, and
presenting, to the user via the haptic system, a haptic signal having a dominant frequency comprising the first frequency.
It is extremely well known in the mobile communications art that smart phones provide "incoming call" notifications, calendar notifications, and gps notifications to the user by providing synced I) visual, 2) audio, and 3) haptic feedback or signals to the user in order to effectively make the user aware of the incoming call, calendar notifications, and gps notifications.
As an example, Inagaki et al. disclose a wearable mobile device having the capability to update the user when receiving a message and teach the use of concurrent patterned visual, audio and haptic alarms in order to notify the user, see [0249].
Inagaki et al. also disclose therapeutic objects and aspect of their system, device and method, see [0639] and [0686].
Persson discloses a head-worn, more particularly an ear-worn device and method and teach using audible signals having a frequency of 40 Hz in order to provide therapeutic treatment for tinnitus, anosmia and nerve damage, see abstract, page I (lines 10-19), page 4 (lines 23-27) for example.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Border et al., as taught by Inagaki et al., to provide a processor that provides a concurrent patterned 1) visual, 2) audio, and 3) haptic alarm in order to effectively notify the user of an incoming call, text, or email, as further taught by Persson, to provide earplug or earbud elements that generate audio stimulus with a frequency of 40 Hz in order to provide therapeutic treatment for tinnitus, anosmia and nerve damage.

Regarding claims 2-4, 8-10, and 14-16, Border et al. in view of Inagaki et al. in further view of Persson show the invention above,
but fail to explicitly recite “the calendar data comprises a travel itinerary having a start time and an end time, and wherein the determination that the stimulus should be presented comprises a determination that a current time is at a predefined point in time between the start time and the end time” in a single place (but in a very distributed manner, Border et al. is a very large reference with over 210 pages of drawings and over 360 pages) 
However, the examiner takes Official Notice of the claimed subject matter since it is well known the GPS and Navigation Aid programs have start time, end time (ETA), start locations, and end locations.
If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate,” see MPEP 2144.03C.

Regarding claims 5, 11, and 17, Border et al. in view of Inagaki et al. in further view of Persson show disclose the claimed invention of the calendar data comprises a date,
and wherein the determination that the stimulus should be presented comprises a determination
of a weather condition associated with a location of the wearable head device, the location associated with the date (see 1) “weather” [0721], and [0792]; 2) “weather alerts” [0792]; 3) “weather conditions” [0951], [0970], [1042], [1122] – for example). In addition, “ all data is tagged with date, time, and geo-location of collection,” see [0969].

Regarding claims 6, 12, and 18, Border et al. in view of Inagaki et al. in further view of Persson show disclose the claimed invention of the calendar data comprises a time
of day, and wherein the determination that the stimulus should be presented comprises a
determination of a daylight condition based on the time of day.  This is achieved by the fact changes time based on day light savings (a daylight condition) at the appropriate time and date.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771. The examiner can normally be reached generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792